 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   MARIA F.N.,                        )    NO. CV 18-4384-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )         JUDGMENT
                                        )
14   NANCY A. BERRYHILL, DEPUTY         )
     COMMISSIONER FOR OPERATIONS,       )
15   SOCIAL SECURITY,                   )
                                        )
16                  Defendant.          )
                                        )
17                                      )

18

19        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

20   judgment is granted and judgment is entered in favor of Defendant.

21

22             DATED: March 4, 2019.

23

24                                               /s/
                                            CHARLES F. EICK
25                                  UNITED STATES MAGISTRATE JUDGE

26

27

28
